Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant 11-27-2020 has been entered.

Claim Rejections – 35 USC § 251
Claims 7-11, 15-16 and 18-20 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows: the top and bottom edges are at least in part positioned on opposing sides of a plane that bisects the blade housing section along a direction parallel to a length of the blade housing section and is transverse to the length of the handle section. Applicant provided an annotated drawing with the claimed plane, but this plane does not appear to bisect (cut into two equal parts) the blade housing section. It also does not appear to be parallel to a length of the blade housing section.

                               
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11, 15, 16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide support for the top and bottom edges are at least in part positioned on opposing sides of a plane that bisects the blade housing section along a direction parallel to a length of the blade housing section and is transverse to the length of the handle section. Applicant provided an annotated drawing with the claimed plane, but this plane does not appear to bisect (cut into two equal parts) the blade housing section. It also does not appear to be parallel to a length of the blade housing section. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11, 15, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 With respect to claim 7 and 15, the phrase “the top and bottom edges are at least in part positioned on opposing sides of a plane that bisects the blade housing section along a direction parallel to a length of the blade housing section and is transverse to the length of the handle section”. From the annotated drawing accompanying the Amendment after Final on 11-09-20 the plane does not appear to “bisect”-as in cut into two equal parts- the blade housing section. Therefore, it is unclear if applicant has a different definition of this term, such as maybe just cut into two parts. Accordingly the scope of this claim is vague and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7, 9-11, 15, 16, and 18 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Jay-2002/0104222.
With respect to claims 7 and 15, Jay discloses a knife including a body having a handle section and a blade housing section extending transverse to the handle section, the handle section including a proximal end, distal end, the blade housing section having a top edge and an opposite bottom edge (the top and bottom edges would meet at the center point along the curve in fig. 1 where the blade starts); a blade coupled st cutting edge- 16 extending from the top edge of the blade housing section; a second cutting edge 14 extending from the bottom edge of the blade housing section, wherein both edges are curved along a majority of their length. 
An imaginary plane could be drawn such that at least parts of the top and bottom edge are on opposite sides of this plane-see annotated figure below. This art rejection is provided in the event that applicant stipulates that the term “bisects” in claims 7 and 15 is broad enough to include simply cutting something into two parts.
With respect to claim 9, Jay discloses the cutting edges are separate edges of a single blade.
With respect to claims 10 and 18, Jay discloses a knife body has two removably coupled parts held together by fasteners 15, and the blade disposed partially between them.
With respect to claims 11 and 16, Jay’s 2nd cutting edge 14 is convex.





[AltContent: textbox (Blade housing section)]
[AltContent: textbox (plane)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Grip handle)][AltContent: arrow][AltContent: textbox (Bottom edge)][AltContent: textbox (Top edge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    617
    575
    media_image1.png
    Greyscale




Response to Arguments
Applicant's arguments filed 01-23-2021 have been fully considered but they are not persuasive.
The examiner contends that the accepted meaning of bisect is to cut into two equal parts. It does not appear that the plane claimed by applicant and shown in the figure applicant submitted on 11-09-20 is capable of bisecting the blade housing section into two equal parts whereby at least a portion of the top and bottom edges are on different sides of the plane. However if applicant maintains that bisects only cuts it into two parts, then the examiner explains above how the prior art reads on such a limitation. The plane is also not parallel to the length of the blade housing section. 

Allowable Subject Matter
Claims 13 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose, teach, suggest or otherwise make obvious the claimed knife including a grip handle extending transversely from the proximal end of the handle, where a length of the grip handle is substantially perpendicular to the length of the handle section and a length of the blade housing section.
Conclusion
	Claims 13 and 14 are allowable.
	Claims 7-11, 15, 16 and 18-20 are rejected.
	Claims 1-6, 12 and 17 have been canceled.
	             
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferee:  /BMF/
Conferee:  /GAS/